United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 01-1308WM
                                  _____________

Cyrill Athanasios Kolocotronis,      *
                                     *
               Appellant,            *
                                     *
       v.                            *
                                     *
                                     *
Joy Morgan; Dawn Houchins; Bruce     *
Veera Reddy; Felix Vincent;          * On Appeal from the United
and Vassarilli,                      * States District Court
                                     * for the Western District
               Appellees.            * of Missouri.
                                     *
       ----------------------        *
                                     *
Cyrill Athanasios Kolocotronis,      *
                                     *
               Appellant,            *
                                     *
       v.                            *
                                     *
Veera Reddy, Dr., M.D.,              *
                                     *
               Appellee.             *
                                ___________

                            Submitted: April 4, 2001
                                  Filed: April 12, 2001
                                   ___________

Before HANSEN, RICHARD S. ARNOLD, and FAGG, Circuit Judges.
                           ___________
RICHARD S. ARNOLD, Circuit Judge.

      Cyrill Athanasios Kolocotronis, an inmate in the Fulton State Hospital in
Missouri, a mental institution, brings this appeal from the District Court's dismissal of
two separate cases.

       In District Court No. 99-4280, the plaintiff sued Joy Morgan and others under
42 U.S.C. § 1983. The complaint alleged, in general, that the plaintiff had been fired
from a job within the institution, at which he was earning a good salary, because he
refused to take certain medications. The judgment of the District Court dismissing this
complaint was entered on January 11, 2000. Later, on August 25, 2000, the District
Court denied plaintiff's motion for relief from judgment under Fed. R. Civ. P. 60(b).
It was not until December 4, 2000, that the notice of appeal was filed. The notice of
appeal was untimely, and the appeal must therefore be dismissed for want of
jurisdiction, so far as it concerns District Court No. 99-4280.

       In the companion case, District Court No. 00-04055, the sole defendant is Veera
Reddy, M.D. This case, also brought under 42 U.S.C. § 1983, alleges that plaintiff is
being forced to take certain medications, and thus is being deprived of liberty without
due process of law. The District Court dismissed the complaint in this case on the
ground that it was not being prosecuted by plaintiff's court-appointed guardian. In
addition, the court issued an injunction directing plaintiff not to file any further cases
except through his court-appointed guardian.

      We respectfully disagree with this action. Guardians of course have standing to
prosecute cases on behalf of their wards. See Fed. R. Civ. P. 17. In our view,
however, there is no absolute rule that a ward may never prosecute a case in his own
name. See Wheeler v. Briggs, 941 S.W.2d 512, 515 (Mo. 1997) (en banc) (mentally
incompetent persons may sue in court). It might be alleged, for example, that the


                                           -2-
guardian is guilty of some sort of misbehavior, or is refusing to file suit without just
cause. In addition, the ward may be threatened with imminent physical injury, or may
believe that he is so threatened. We understand the desire of the District Court to
establish some degree of control over litigation by Mr. Kolocotronis, who is a frequent
filer of complaints that are often dismissed. A better approach might be to forbid the
filing of any further lawsuits without leave of the District Court, a function that could
be delegated, in the discretion of the Court, to a magistrate judge.

       Another matter needs to be addressed. The District Court applied the Prison
Litigation Reform Act to this case, treating the plaintiff as though he were a prison
inmate. He is not. He is an inmate at the Fulton State Hospital, being held pursuant to
a finding, in February of 1960, that he was not guilty of a certain criminal charge by
reason of insanity. His commitment to the Department of Mental Health, which runs
the Fulton State Hospital, followed. He is a mental patient, not a convict. The term
"prisoner" is defined by statute as follows:

                    (h) As used in this section, the term "prisoner" means
             any person incarcerated or detained in any facility who is
             accused of, convicted of, sentenced for, or adjudicated
             delinquent for, violations of criminal law or the terms and
             conditions of parole, probation, pretrial release, or
             diversionary program.

28 U.S.C. § 1915(h). See also 28 U.S.C. § 1915A(c) (containing the same definition).

       Accordingly, the assessment of filing fees, both in the trial court and on appeal,
needs to be reconsidered. The plaintiff is simply an ordinary civil litigant seeking to
proceed in forma pauperis. He is not subject to the detailed inmate-account procedures
of § 1915, nor is he subject to the three-strikes rule found in subsection (g) of that
section.


                                          -3-
      The judgment in No. 00-04055 is reversed, and the cause remanded for further
proceedings, both as to the filing fees and on the merits, consistent with this opinion.
In No. 99-4280, the appeal is dismissed for want of jurisdiction.

      It is so ordered.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -4-